Matter of Manuel v Griffin (2018 NY Slip Op 03367)





Matter of Manuel v Griffin


2018 NY Slip Op 03367


Decided on May 9, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-11847
 (Index No. 1300/16)

[*1]In the Matter of Barry Manuel, petitioner, 
vThomas Griffin, etc., respondent.


Barry Manuel, Stormville, NY, petitioner pro se.
Barbara D. Underwood, Acting Attorney General, New York, NY (Andrew W. Amend and David Lawrence III of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Green Haven Correctional Facility dated February 22, 2016, which affirmed a determination of a hearing officer dated February 9, 2016, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating Institutional Rules of Conduct rules 106.10, 109.10, and 109.12 (7 NYCRR 270.2[B][7][i]; [10][i], [iii]) and imposing penalties.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner's contentions, the misbehavior report and the hearing testimony provided substantial evidence to support the hearing officer's determination that the petitioner violated the subject disciplinary rules (see Matter of Antrobus v Lee, 140 AD3d 745; Matter of Burgess v Bellnier, 138 AD3d 989; Matter of Jackson v Prack, 137 AD3d 1133; Matter of Mitchell v Fischer, 300 AD2d 491).
RIVERA, J.P., MILLER, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court